    REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
  Case 3:18-cv-05945-VC Document 125-21 Filed 10/30/19 Page 1 of 11




           EXHIBIT 21
PUBLIC REDACTED VERSION
  REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
Case 3:18-cv-05945-VC Document 125-21 Filed 10/30/19 Page 2 of 11
  REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
Case 3:18-cv-05945-VC Document 125-21 Filed 10/30/19 Page 3 of 11
  REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
Case 3:18-cv-05945-VC Document 125-21 Filed 10/30/19 Page 4 of 11
  REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
Case 3:18-cv-05945-VC Document 125-21 Filed 10/30/19 Page 5 of 11
  REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
Case 3:18-cv-05945-VC Document 125-21 Filed 10/30/19 Page 6 of 11
  REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
Case 3:18-cv-05945-VC Document 125-21 Filed 10/30/19 Page 7 of 11
  REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
Case 3:18-cv-05945-VC Document 125-21 Filed 10/30/19 Page 8 of 11
  REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
Case 3:18-cv-05945-VC Document 125-21 Filed 10/30/19 Page 9 of 11
   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
Case 3:18-cv-05945-VC Document 125-21 Filed 10/30/19 Page 10 of 11
   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
Case 3:18-cv-05945-VC Document 125-21 Filed 10/30/19 Page 11 of 11
